Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicants’ election, without traverse of Group I (claims 1-2, 6-12, 15-18, 20, 23-24, 28, 31-33, 36) in the reply, filed on 08/15/2022 is acknowledged. Claims 32-33 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/15/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the one or more sensors are disposed outside a deposition chamber containing the one or more OVJP print bars and the float table” of Claim 15, and “wherein at least one of the plurality of OVJP print bars is redundant to at least one other of the plurality of OVJP print bars to print on a same area of the substrate” of Claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “wherein the one or more substate grippers” of Claim 12 should be “wherein the one or more substrate grippers”.
Appropriate correction is required.

Claim interpretation
(1) In regards to the “An organic vapor jet printing (OVJP) deposition system comprising: one or more OVJP print bars, each comprising one or more OVJP print heads” of Claim 1,
First, the “organic” is an identity of the material used in the deposition system, therefore, it does not add a patentable weight to the deposition system, see the MPEP citations below.
Second, the claim 1 merely recites the “vapor jet printing”, “OVJP print bars”, and “OVJP print head”, without providing details of the structural configuration. Therefore, a broad interpretation of the claim includes an interpretation that a vaporized material ejection from the deposition material source can be reads into the “vapor jet” and further when the vaporized material ejection passes through a mask having a pattern, it clearly reads into the “printing”.

(2) In regards to the “wherein the float table is movable in a region that extends below the one or more OVJP print bars” of Claim 1,
The “below” will be examined inclusive of the applicants’ interpretation, “a substrate may be described as being disposed “below” a print bar and the print bar described as being “above” the substrate when the two are arranged such that material ejected from OVJP nozzles of the print bars is ejected toward the substrate, regardless of the arrangement of the components relative to the direction of gravity”, as disclosed in the paragraph [0084].

(3) MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 17-18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 8 recites “the vertical position”. There is insufficient antecedent basis for this limitation in the claim. The limitation will be examined inclusive of “a vertical position”.

(2) The “wherein a height of each of the plurality of OVJP print bars and/or a height of the associated one or more print heads is adjustable” of Claim 17 is not clear.
First, “the associated one or more print heads” raises insufficient antecedent basis issue.
Second, it is not clear what the “associated” indicates. What is associated?
Third, a height of each of the plurality of OVJP print bars intrinsically includes a height of the associated one or more print heads, because the “each” is the narrowest term.

For the purpose of examination, it will be examined inclusive of “wherein a height of each of the plurality of OVJP print bars is adjustable”.

(3) The “wherein the height of each of the plurality of OVJP print bars and/or print heads is adjustable independently of the height of each other OVJP print bar of the plurality of OVJP print bars” of Claim 18 is not clear, because of the “the height of each other”.
Does it mean “the height of the others”?
Further again, the “each” in “the height of each of the plurality of OVJP…” inherently includes all the OVJP print bars, because the “each” is the narrowest term.

For the purpose of examination, it will be examined inclusive of “wherein the height of each of the plurality of OVJP print bars and/or print heads is independently adjustable”.

(4) The “wherein at least one of the plurality of OVJP print bars is redundant to at least one other of the plurality of OVJP print bars to print on a same area of the substrate” of Claim 23 is not clear.
First, what is the meaning of the “redundant”? The applicants’ disclosure merely repeats the same language, such as “redundant parallel” without further details of the term. To satisfy the “redundant”, what structural configuration is required? The dictionary meaning of the “redundant” is “exceeding what is necessary or normal”, “characterized by or containing an excess”, or “characterized by similarity or repetition”, see the merriam-webster.com. Does the applicants’ “redundant” is one of the meanings? Even if so, it is still not clear what structure is required for the “redundant”.
Second, the “at least one other of the plurality of OVJP” is not clear. Does it mean “the others” or “another one”?

The applicants’ paragraph [0086] merely discloses “A staggered arrangement also may allow for a deposition of material over a relatively large area, such as to fabricate a 55″ or larger display panel using fewer passes of the panel substrate through the system by using redundant parallel bars that deposit over the same areas of the substrate”.
Consequently, for the purpose of examination, when “a staggered arrangement” is provided, it will considered the “redundant” meets the claimed limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over RYU et al. (US 20160144392, hereafter ‘392) in view of Aoki (US 20180067397, hereafter ‘397).
Regarding to Claim 1, ‘392 teaches:
An apparatus for organic layer deposition (abstract), and The organic material heated in the deposition source 40 is emitted through the nozzle 41… the organic material having passed through the nozzle 41 is discharged toward the mask 30 ([0070], note as discussed in the claim interpretation above, the material emission and pattern of the mask can be read into the vapor jet printing, the claimed “An organic vapor jet printing (OVJP) deposition system comprising: one or more OVJP print bars, each comprising one or more OVJP print heads”);
the carrier 20 may include a carrier body part 21, an electrostatic chuck 22 for attaching the substrate 23, a linear motion driving unit 24 conveying the carrier 20, and a guide unit 25 determining a transfer direction of the carrier 20 (Fig. 2, [0056], the claimed “a float table comprising: one or more substrate grippers configured to hold a substrate having a first active surface, and one or more controls arranged to provide control over the one or more substrate grippers”);
alignment errors between the substrate 23 and the mask 30 may be measured by the distance measuring sensor 50 and the camera 60 ([0055], note based on Fig. 1, the alignment between the substrate 23 and the mask 30 also includes alignment between the substrate 23 and the deposition source 40, the claimed “and one or more sensors configured to measure an alignment of a substrate on the float table with the one or more OVJP print bars”);
If the carrier 20 passes through a plurality of deposition sources 40 arranged in the first direction X and the deposition of the organic material on the substrate 23 is completed ([0060], note see the claim interpretation above for the “below”, and see also [0049] disclosing the example term “below” can encompass both an orientation of above and below, the claimed “wherein the float table is movable in a region that extends below the one or more OVJP print bars”).

‘392 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) a float table comprising: one or more substrate grippers configured to hold a substrate having a first active surface, and to adjust a position of the substrate on the float table in at least two degrees of motion, and one or more controls arranged to provide control over the one or more substrate grippers,
(1B) and wherein the substrate is movable on the float table independently of movement of the float table below the one or more OVJP print bars.

In regards to the limitation of 1A and 1B,
‘392 further teaches the carrier 20 having the substrate 23 attached thereto may have a linear motion error being cause by the movement of the carrier 20. For example, traveling of the carrier 20 may cause a straightness error with respect to the first direction X (an error with respect to the second direction Y), a flatness error (an error with respect to the third direction Z), an error with respect to a yaw direction, an error with respect to a roll direction, an error with respect to a pitch direction, and the like. Here, the yaw direction is a direction in which the carrier 20 rotates about the axis of the third direction Z, the roll direction is a direction in which the carrier 20 rotates about the axis of the first direction X, and the pitch direction is a direction in which the carrier 20 rotates about the axis of the second direction Y ([0064]).

‘397 is analogous art in the field of a substrate holder (abstract), especially used in the manufacturing of displays ([0002]). ‘397 teaches A pressurized gas supply device that supplies pressurized gas (e.g. air) and a vacuum suction device (both of the devices are not illustrated) are connected to substrate holder 68. Substrate holder 68 blows out the pressurized gas (the compressed air) supplied from the pressurized gas supply device described above to the lower surface of substrate P via a part of the plurality of minute hole sections described above, thereby interposing the gas between the lower surface of substrate P and the upper surface of substrate holder 68… Then, while levitating and noncontactly supporting substrate P via a minute clearance in the gravity direction (the Z-axis direction) by a balance between the pressure and the flowrate of the pressurized gas and the vacuum suction force, substrate holder 68 causes a force for controlling the flatness degree of substrate P (Fig. 4, [0061-0062]).
‘397 further teaches the substrate P is placed on carrier main body 74… Carrier main body 74 is connected to a vacuum suction device (not illustrated), and can adsorb and hold the margin areas of substrate P via the plurality of hole sections described above ([0069]), and The main controller (not illustrated) finely drives substrate carrier 70 with respect to substrate table 60, in the X-axis direction via the pair of X voice coil motors 84x described above, and in the Y-axis direction via the pair of Y voice coil motors 84y described above. Further, the main controller (not illustrated) finely drives substrate carrier 70 with respect to substrate table 60 in the θz direction via the pair of X voice coil motors 84x (or the pair of Y voice coil motors 84y) ([0070]).

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the substrate holding method with the electrostatic chuck of ‘392, such that only the marginal area of the substrate is hold by a gripper body having a vacuum suction device and the rest of the substrate is mainly floated by the air floating through the pressurized gas supply device and a vacuum suction device, thus the substrate can be finely driven in the X-axis direction, the Y-axis direction and in the θz direction with respect to substrate table, for the purpose of providing substrate position correction with high speed and high accuracy, when the substrate motion errors are caused by the movement, as disclosed in ‘392 ([0064]).

Alternatively, claims 1-2, 6-12, 15-18, 20, 23-24, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘392 in view of '397 and Quinn et al. (US 20180323372, hereafter ‘372).
In case the applicants keep arguing that ‘392 does not explicitly teach the “organic vapor jet printing deposition” of Claim 1,

‘392 teaches organic layer deposition (title), and an organic pattern is formed thereon by a vacuum thermal deposition method using a fine metal mask (FMM) ([0005]).

‘372 is analogous art in the field of deposition (title). ‘372 teaches OVJP is a mask-less, solvent-less printing technology for relatively large area OLED devices such as displays ([0053]).

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the apparatus of ‘392 so to have an OVJP deposition system, for its suitability as an organic deposition with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07, and/or for the purpose of enabling scalable patterning of relatively small molecular materials by less use of the mask.

Regarding to Claims 2, 7-10 and 12,
As discussed in the claim 1 rejection above, the marginal area of the substrate of ‘392 is supported by a gripper body having vacuum suction, and the rest of the substrate is supported by an air floating table operated through the pressurized gas supply device and a vacuum suction device, and the position of the substrate hold by the gripper body is independently controlled with respect to the air floating table (the claimed “wherein the one or more controls comprise pressure-vacuum (PV) controls” of Claim 2, “wherein the float table comprises a pressure-vacuum (PV) float table” of Claim 7, “wherein the one or more substrate grippers are configured to control the vertical position of the substrate relative to the float table” of Claim 8, “wherein the one or more substrate grippers are configured to maintain the substrate in a planar arrangement” of Claim 9, “wherein the one or more substrate grippers are configured to counteract a sag of the substrate due to the force of gravity and/or inherent warpage of the substrate in an edge region of the substrate” of Claim 10, and “wherein the one or more substate grippers are rotatable to rotate the substrate independent of any other motion of the float table” of Claim 12).

Regarding to Claims 6 and 16-18
‘372 further teaches print heads may be multiplexed to form print “bars” that span the width of the substrate such that all rows of pixels may be concurrently ([0053]), and Each rectangular print head segment may include one or more distance sensors to measure the gap between the print die and substrate as previously disclosed, one or more actuators to adjust the gap between the segment and the substrate based on feedback from the sensors ([0076]), therefore, as discussed in the combined apparatus above, the imported OVJP print bar in ‘391 can be a plural form, and each print head independently controls the distance above the substrate (the claimed “wherein each of the one or more print bars comprises at least one print engine which comprises the one or more OVJP print heads of the print bar, the print engine being configured to control a relative distance of the associated OVJP print bar above the float table” of Claim 6, “wherein the one or more OVJP print bars comprise a plurality of OVJP print bars” of Claim 16, “wherein a height of each of the plurality of OVJP print bars and/or a height of the associated one or more print heads is adjustable” of Claim 17, and “wherein the height of each of the plurality of OVJP print bars and/or print heads is adjustable independently of the height of each other OVJP print bar of the plurality of OVJP print bars” of Claim 18).

Regarding to Claim 11,
‘397 further teaches substrate carrier 70 disposed noncontactly on a plurality (e.g. four) of guide plates 66 fixed to substrate table 60, via a plurality (e.g. four) of air bearings 78, is moved integrally with substrate table 60 with a predetermined long stroke in at least one of the X-axis direction and the Y-axis direction ([0071]), therefore, in the combined apparatus as discussed in the claim 1 rejection above, the substrate of ‘392 hold by the gripper body is moved with the air floating table (the claimed “wherein the one or more substrate grippers are controlled by the float table so that movement of the substrate grippers is determined at least in part by movement of the float table”).

Regarding to Claim 15,
As shown in Fig. 1 of ‘392, the distance measuring sensor 50 and the camera 60 measuring the alignment errors appears to be disposed within the processing chamber, thus it is silent about the “outside” in “wherein the one or more sensors are disposed outside a deposition chamber containing the one or more OVJP print bars and the float table” of Claim 15.

However, even if ‘392 is silent about the feature, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged the sensor and the camera, outside the chamber, for the purpose of preventing thermal damage, and/or since it has been held that rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04. Further, positioning the sensor or camera outside of the chamber is commonly well-known in the art, for instance, see Fig. 1 and [0073] of US 20130273746 teaching the alignment sensors 56 provided outside the vacuum chamber 51.

Regarding to Claim 20,
‘372 teaches print heads may be multiplexed to form print “bars” that span the width of the substrate such that all rows of pixels may be concurrently ([0053]).
Further, Fig. 1 of ‘392 shows three bars of the source 40.

Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least three print bars, for the purpose of concurrently depositing all rows of pixels, or depositing at least three colors sequentially, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding to Claim 23,
‘372 further teaches By staggering two rows of the print die, a complete display may be printed in a single pass without leaving any pixel rows unprinted ([0073]), therefore, in the combined apparatus as discussed in the claim 1 rejection above, in ‘392, the imported OVJP print bars/heads would have been staggered, see the 112 rejection above (the claimed “wherein at least one of the plurality of OVJP print bars is redundant to at least one other of the plurality of OVJP print bars to print on a same area of the substrate”).

Regarding to Claim 24,
As discussed in the claim 1 rejection above, the marginal area of the substrate of ‘392 is supported by a gripper body having vacuum suction, and the rest of the substrate is supported by an air floating table operated through the pressurized gas supply device and a vacuum suction device (the claimed “wherein the substrate does not contact any physical surface other than the one or more substrate grippers while being processed by the OVJP deposition system”).

Regarding to Claim 28,
As discussed in the claim 1 rejection above, the substrate of ‘392 is supported by air floating, see “the compressed air” [0061] of ‘397, and unless the air is heat, the air intrinsically cools an object when the air contacts the object (the claimed “wherein the float table provides cooling to the substrate”).

Regarding to Claim 31,
‘397 teaches the main controller (not illustrated) finely drives substrate carrier 70 with respect to substrate table 60 in the θz direction via the pair of X voice coil motors 84x (or the pair of Y voice coil motors 84y) ([0070], note θz direction is an angle in the X-Y plane when the substrate carrier is rotated around the Z-axis direction). Further, ‘372 teaches a print bar having multiple segments, each including a print head, which can be translated (e.g., moved up and down relative to the substrate) and/or rotated (e.g., tilted relative to the substrate) individually and independently of one another ([0064]), therefore, in the combined apparatus as discussed in the claim 1 rejection above, when the substrate hold by a gripper body is rotated around the Z-axis direction, the substrate is rotatable relative to the imported OVJP print bars (the claimed “wherein one or both of the float table and the one or more OVJP print bars are rotatable relative to the other”).
Furthermore, it is well-known in the art that the print head can be rotated relatively to the substrate, for instance, see Fig. 2C and [0061] of US 20150171368.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718